Citation Nr: 1009586	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-15 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the Veteran's son is entitled to recognition as a 
"helpless child" on the basis of permanent incapacity for 
self-support prior to attaining the age of eighteen years.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1971 to December 1973.

J.T. is the son of the Veteran, born in March 1987; he thus 
he turned age 18 in March 2005.  This matter is before the 
Board of Veterans' Appeals (the Board) on appeal of a May 
2006 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, 
which determined that permanent incapacity for self-support 
was not established for J.T.  The Veteran disagreed with that 
decision and perfected this appeal.

Issues not on appeal

The RO also denied the Veteran's service-connection claim for 
a heart disability in its May 2006 rating decision.  It 
additionally determined that permanent incapacity for self-
support was not established for the Veteran's daughter.  The 
Veteran initiated appeals as to each of these decisions.  
However, during the pendency of the appeals, the RO granted 
both claims.  See the RO's March 2007 and May 2007 rating 
decisions; see also Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].  Therefore, those 
matters have been resolved and are not in appellate status. 

Finally, the RO denied the Veteran's service-connection claim 
for posttraumatic stress disorder (PTSD) in a July 2008 
rating decision.  The Veteran initiated, but did not perfect 
an appeal to this issue, as the Veteran did not file a VA 
Form 9 after the RO developed its August 2009 statement of 
the case (SOC).  Accordingly, this issue also is not in 
appellate status.  See Archbold, supra.



FINDINGS OF FACT

1.  The Veteran's son, J.T. was born in March 1987, and 
reached age 18 in March 2005.

2.  The competent evidence of record demonstrates that J.T. 
has been permanently incapable of self-support by reason of a 
mental deficit since prior to attaining the age of 18 years.  


CONCLUSION OF LAW

The criteria for entitlement to helpless child benefits on 
the basis of permanent incapacity for self-support have been 
met.  38 U.S.C.A. § 101(4), 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.57, 3.209, 3.210, 3.315(a), 3.356 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement helpless child benefits for his 
son, J.T.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.
The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his 
helpless child claim in March 2006.  This letter appears to 
be adequate.  The Board need not, however, discuss in detail 
the sufficiency of the VCAA notice letter in light of the 
fact that the Board is granting the claim.  Any potential 
error on the part of VA in complying with the provisions of 
the VCAA has essentially been rendered moot by the Board's 
grant of the benefit sought on appeal.

The Board also notes that the Veteran has been provided 
notice regarding degree of disability and effective date as 
required by the recent decision of the United States Court of 
Appeals for Veterans Claims (the Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) in a June 2007 letter.  As 
discussed in detail below, the Board is granting the 
Veteran's claim.  It is not the Board's responsibility to 
assign a disability rating or an effective date in the first 
instance.  The Board is confident that if required, the 
Veteran will be afforded any additional appropriate notice 
needed under Dingess.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim, and 
has retained the services of a representative.   

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Helpless child determinations

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 
3.57(a)(1), 3.356 (2009).

In order to establish entitlement to recognition as the 
helpless child of a veteran, it must be shown that the child 
was permanently incapable of self support by reason of mental 
or physical defect as of his or her eighteenth birthday.  See 
38 C.F.R.       § 3.356(a) (2009).  Rating determinations 
regarding helpless child status are made solely on the basis 
of whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  Rating criteria applicable to disabled veterans are 
not controlling.  The question of permanent incapacity for 
self-support is one of fact for determination by the rating 
agency on competent evidence of record in the individual 
case.  Id.

The principal factors for consideration under 38 C.F.R. § 
3.356 are as follows:

(1) The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in cases such as this, the "focus of analysis must 
be on the claimant's condition at the time of his or her 18th 
birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  
In other words, for purposes of initially establishing 
helpless child status, the claimant's condition subsequent to 
his or her eighteenth birthday is not for consideration.  If 
the claimant is shown to be capable of self-support at 
eighteen, VA is required to proceed no further.  Id.  
However, if a finding is made that a claimant was permanently 
incapable of self-support as of his or her eighteenth 
birthday, then evidence of the claimant's subsequent 
condition becomes relevant for the second step of the 
analysis, that is, whether there is improvement sufficient to 
render the claimant capable of self-support after the age of 
18.  Id.
Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995);      see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). 

Analysis

The Board finds that the Veteran's son, J.T., now in his 
early twenties, was incapable of self-support at age 18 due 
to a mental defect.  The file contains a birth certificate 
for J.T., which lists his birth in March 1987 and shows that 
he is the adopted child of the Veteran.  He reached the age 
of 18 in March 2005, and there is no evidence in the file 
that he is currently, or has ever been married.  

In his June 2006 notice of disagreement (NOD), the Veteran 
asserted that J.T. has been incapable of self-support since 
he attended grade school.  The Veteran indicated that J.T. 
had to be removed from school in the 10th grade because of 
bi-polar affective disorder with pervasive development 
disorder, and that J.T. had been suspended from school at 
times for having knives, and for fighting.  The Veteran also 
asserted that J.T. plays with fire at home, and might have to 
be hospitalized.  See the Veteran's  NOD, received by the RO 
on June 26, 2006.  

The record demonstrates that prior to age 18, the Veteran's 
son had specific medical diagnoses of bipolar disorder, 
asperger's syndrome, and attention deficit hyperactivity 
disorder (ADHD), which required treatment with various 
medications and attendance at frequent counseling sessions.  
See, e.g., J.T.'s March 3, 2005 private treatment report from 
Dr. R.T.  Treatment records dated prior to March 2005 clearly 
demonstrate that J.T. had recurrent problems with impulse 
control, to include shoplifting, fighting at school, playing 
with knives and fire, and multiple instances of fetishism and 
cross-dressing.  See., e.g., J.T.'s January 11, 2005 and 
January 28, 2005 private treatment reports by R.A.M, MSW.

J.T. has no reported employment prior to his 18th birthday.  
He participated in special education throughout grade school, 
but required home-schooling once he reached the 10th grade 
due to difficulties he was having in public school.  He was 
specifically noted as having trouble understanding what was 
taught in school, poor organizational skills, as well as 
"negative experiences" with teachers and his peers. See the 
July 1, 2003 private treatment report of Dr. J.D.B.  J.T. 
also had "average to low-average range" intellectual 
ability in September 2003.  See the September 13, 2003 
intelligence test report administered by Dr. J.D.B.  

Significantly, it appears from the record that as J.T. got 
closer to his 18th birthday, his GAF scores decreased, 
signifying a worsening in the Veteran's overall condition.  
For example, in October 2004, J.T. was assigned a GAF score 
of 65, which as noted above, denotes only mild 
symptomatology.  However, in less than a year [but before his 
18th birthday], J.T.'s GAF score decreased 10 points to 55, 
indicating the onset of more moderate to moderately severe 
symptoms.  See J.T.'s October 25, 2004 and March 3, 2005 
private treatment reports by Dr. R.T. 

Indeed, in July 2006, the Veteran submitted a letter from 
J.T.'s counselor, R.A.M, MSW, who indicated that during his 
time counseling J.T. [which dated from before the Veteran's 
18th birthday], J.T. demonstrated "marked difficulties with 
impulse control" that has "in the past, caused significant 
family conflicts as well as several suspensions from 
school."  R.A.M. went on to state that J.T. "continues to 
display very poor insight as regards the nature and triggers 
for these impulsive behaviors," and "[p]rogress in therapy 
has been slow."  Finally, and crucially, R.A.M. noted that 
"due to the disruptive nature of both his psychiatric 
disorder and impulsive behaviors," J.T. is "unable to 
maintain gainful employment at this time."              See 
the July 2006 letter from R.A.M., MSW.  

The Board notes that although R.A.M.'s letter was submitted 
more than a year after the Veteran's 18th birthday, the 
letter clearly characterizes J.T.'s capabilities as markedly 
impaired dating back to the initiation of J.T.'s treatment, 
prior to his 18th birthday.  The Board finds this opinion 
highly telling of J.T.'s capacity for self-support prior to 
attaining the age of eighteen years.

Accordingly, the lay and medical evidence of record 
demonstrates that although J.T. eventually finished his high 
school course work [it is unclear whether this occurred 
before his 18th birthday], his daily activities in the home 
and community are clearly not equivalent to the activities of 
employment of any nature within his physical or mental 
capacity which would provide sufficient income for reasonable 
support.    See 38 C.F.R. § 3.356(b)(3).  Permanent 
incapacity for self-support prior to J.T.'s 18th birthday is 
therefore demonstrated.  

Crucially, it does not appear from the record that the J.T.'s 
disabilities or capabilities have improved since his 18th 
birthday.  His GAF score has continued to drop to 50, 
reflecting serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  
See the September 27, 2008 private assessment of J.T. by Dr. 
N.J.M.  Although J.T. completed a six-week welding 
internship, his parents reported that J.T. only assisted 
other workers, and did not actually do any welding.  He 
injured himself three times, and was let go one week after 
the internship ended because he could not keep up.  See 
J.T.'s Vocational Rehabilitation interview narrative, 
submitted in June 2009.  

Pertinently, under 38 C.F.R. § 3.356, employment that is 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.  Accordingly, J.T.'s temporary 
employment as a welding intern does not demonstrate that he 
now has the capacity for self-support.  Indeed, J.T. has not 
been employed since he was let go from his internship, he 
lives at home, and "requires daily support to function."  
See the Veteran's June 2009 personal statement.  

Finally, the Board notes that in June 2008, the Social 
Security Administration (SSA) awarded J.T. disability 
benefits based on mental impairment dating back to his date 
of birth in March 1987.  See J.T.'s June 27, 2008 SSA 
disability judgment.  Although SSA disability findings are 
not controlling for purposes of VA adjudication, they are 
"pertinent" to a veteran's claim.  See Martin v. Brown, 4 
Vet. App. 136, 140 (1993).  In that regard, J.T.'s favorable 
SSA disability determination supports a finding that J.T. was 
in fact permanently helpless prior to reaching the age of 18.  
Indeed, referencing psychiatric testing reports, the SSA 
decision indicates that JT mental disabilities seriously 
limit his ability to deal with work stress and function 
independently.

In sum, based on  the medical and lay evidence of record as a 
whole, the Board finds that the Veteran's son, J.T., became 
permanently incapable of self-support by reason of a mental 
defect at the time of his 18th birthday.  The appeal is 
therefore granted.


ORDER

Entitlement to recognition of the Veteran's son, J.T., as 
helpless on the basis of permanent incapacity for self-
support is allowed, subject to the regulations governing the 
award of monetary benefits.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


